DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This Office action is in response to the replies filed on August 8, 2022 and on September 14, 2022. 
Receipt and entry of the amendments to the abstract, along with corresponding applicant arguments/remarks and an affidavit traversing rejections, filed on August 8, 2022 are acknowledged.,.
Receipt and entry of the amendments to the claims filed on September 14, 2022 are acknowledged.
Claims 1 through 8 remain pending, all as amended either directly or indirectly.
Response to Arguments
Applicant’s amendments have overcome the objections to the abstract and the indefiniteness rejections of the claims as cited by the examiner in the previous Office action.  
Otherwise, applicant's arguments filed on August 8, 2022 have been fully considered but they are generally not persuasive with regard to the rejection of the claim under 35 U.S.C. 103 as cited in the previous Office action and as generally repeated in the instant Office action. 
Applicant argues that the Yamanaka et al. and Wenderoth et al. references “cannot be combined in the manner suggested by the Examiner to arrive at the vehicle thermal management system recited by claim 1 for the reason that it would not be technically feasible to make such a combination and the resulting system would be inoperable and unsatisfactory for its intended purposes of providing cooling”.
In response to applicant's argument that the teachings of the aforementioned applied prior art references preclude bodily incorporation of the same, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Also, in response, the examiner notes that the examiner’s rejection of the claims has relied on the teachings of the respective references and not on the bodily incorporation of the same, contrary to applicant’s assertions. 
Applicant also argues that the coolant described in the Wenderoth et al. reference contains “propanediol as a characteristic element, and that propanediol has a property that it increases the viscosity of liquids. However, it is a mischaracterization of the Wenderoth et al. reference’s inventive coolant to describe it without acquiescing that it can be up to 90% water by weight as recited in the claims of the reference. Furthermore, the claims of the instant invention fail to take into account the viscosity of the instant inventive coolant or heat transfer medium and fails to limit the same in any way.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the viscosity of the inventive heat transfer medium or coolant) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant again further argues, for example, that the coolant of the Wenderoth et al. prior art reference is not usable is not usable in a thermal management system such as the one described by Yamanaka et al. “because the battery and the internal combustion engine in such a combined system would not be sufficiently cooled”.  
Also, in response to applicant's aforementioned argument that the references fail to show certain features of applicant’s invention, it is noted firstly that the features upon which applicant relies (i.e., relating to sufficiently cooling an internal combustion engine and a battery) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, the examiner further notes that attorney arguments do not constitute evidence unless the arguments constitute an admission and that the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
Thirdly, if applicant’s aforementioned arguments are intended to state that the two applied prior art references teach away either from the claimed invention or from the combination of the two prior art references in some way, then the examiner reiterates in response that there does not appear to be anything in the two applied prior art references which teaches away from the combination of the two prior art references or from the claimed invention and also that no evidence has been presented by applicant in support of the assertion that one or both of the prior art references teach away from either a combination of the two references or away from the claimed invention.
Applicant’s aforementioned remarks are not supported by the facts of the Wenderoth et al. reference or by any supporting facts presented by applicant, and are therefore based on an inaccurate characterizations and assertions. 
Applicant’s arguments as a whole are therefore not persuasive. The grounds of rejection are generally maintained hereinbelow. 
Furthermore, the declaration of Takuya Fuse under 37 CFR 1.132 filed on August 8, 2022 is insufficient to overcome the rejection of claims 1 through 8 based upon the Yamanaka et al. (Pub No. 2016/0318499 A1 and Wenderoth et al. (Pub. No. 2006/0027782 A1 prior art references applied under 35 U.S.C. 103 as set forth in the last Office action because it generally fails to set forth any facts per se relating to the purported inapplicability of the aforementioned prior art references. There is no showing of any objective evidence of nonobviousness that is commensurate in scope with the claims.  See MPEP § 716. Taken as a whole, the affidavit generally reiterates the conclusions and arguments and opinions presented in the arguments/remarks by counsel, again with no facts supporting the same. 
Without any facts to support the various conclusions and arguments, the opinions expressed by an expert are no more persuasive in this case than the corresponding conclusions and arguments presented by applicant’s legal counsel. Additionally, the examiner respectfully notes that the expert opinion presented via the aforementioned affidavit is unpersuasive for the same corresponding reasons as previously set forth relating to the counsel’s remarks. 
For example, the affidavit states that Wenderoth et al. relates to “cooling systems in fuel cell drives based on 1,3-propanediol or mixtures of 1,3-propanediol with alkylene glycols or derivates and/or derivatives thereof, which contain special azole derivates as corrosion inhibitors”. The aforementioned summary of the teachings of Wenderoth et al. totally leaves out the fact that the inventive coolant of Wenderoth et al. is a liquid base material which includes water, just like the one claimed in the instant application. For example, as previously pointed out in the prior art rejection of the claims, please refer to the claims of Wenderoth et al., which claims clearly recite that the composition of the inventive coolant can have a composition which contains up to 90% by weight of water. Therefore, the aforementioned description of the Wenderoth et al. inventive coolant as cited in the affidavit does not accurately characterize the same.
The affidavit further repeatedly refers to the purportedly complexity of the prior art thermal management system of Yamanaka et al. and to the purportedly inoperability of the same should the teachings of Wenderoth et al. relating to the inventive coolant be applied thereto due to the high viscosity of the inventive coolant of Wenderoth et al. However, even lack of evidence for any of these assertions aside, the examiner furthermore notes that the claims of the instant invention place no limits related to the complexity of the thermal management system(s) in which the instant inventive heat transfer medium is to be used, nor do any of the claims place any limits related to the viscosity of the instant inventive heat transfer medium.  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 through 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (Pub No. 2016/0318499 A1; made of record via IDS) in view of Wenderoth et al. (Pub. No. 2006/0027782 A1; made of record via IDS).
Yamanaka et al. (especially Figure 1) discloses a vehicular thermal management system (and its corresponding operation) essentially as claimed, including, for example: a chargeable vehicle driving battery in an EV (electric vehicle) that is inherently configured to be charged by an outside source (i.e., at least by a source external to the battery); a liquid water-based heat transfer medium (i.e., as evidenced by temperature sensors 75 through 77 each being referred to as a “water-temperature” sensor); a heat receiver/heat exchanger or battery temperature adjustment heat exchanger 20 that is configured to cause the heat transfer medium to receive heat through heat exchange with the battery (i.e., see paragraph [0059]), the heat receiver/heat exchanger or battery temperature adjustment heat exchanger 20 including a portion that is in contact with the heat transfer medium via flow path 48; a refrigerant heat exchanger or coolant cooler 14 that is configured to cause the heat transfer medium in flow path 41 to release heat through heat exchange with a refrigerant for a cooling cycle system or refrigerant cycle 31, the refrigerant heat exchanger or coolant cooler 14 including a portion that is in contact with the heat transfer medium via flow path 41; an air heat exchanger or radiator 13 that is configured to cause the heat transfer medium in flow path 43 to release heat through heat exchange with air outside of the vehicle, wherein the air heat exchanger or radiator 13 includes a portion that is in contact with the heat transfer medium via flow path 43; an oil heat exchanger that is included in the engine accessories 68 (i.e., see paragraph [0115]) that is configured to cause the heat transfer medium to receive heat through heat exchange with an oil for cooling a motor generator or engine 61, wherein the oil heat exchanger included in the engine accessories 68 includes a portion that is in contact with the heat transfer medium via flow path 62; and, an inverter heat exchanger or coolant heater 15 that is configured to cause the heat transfer medium to receive heat through heat exchange with an inverter 19, wherein the inverter heat exchanger  or coolant heater 15 includes a portion that is in contact with the heat transfer medium via flow path 42. 
While Yamanaka et al. only discloses a water-based coolant as the liquid heat transfer medium or coolant circulating through the inventive vehicular thermal management system for an electrically driven vehicle (and its corresponding operation), Yamanaka et al. does not disclose the liquid heat transfer medium or coolant as specifically including, in addition to water, an orthosilicic acid ester compatible with the liquid base material and an azole derivative, where the heat transfer medium further has an electric insulation property as recited in the claims of the instant application.  Yamanaka et al. also fails to disclose that the heat transfer medium has the specific electrical conductivity as recited in each of claims 2 and 4 of the instant application. Lastly, Yamanaka et al. also does not disclose that the various heat exchangers and the heat receiver are specifically to be made of a material containing aluminum per se as recited throughout the claims. 
However, it is known in the art, and taught by Wenderoth et al., for example, to use exactly such an aqueous-based heat transfer medium or coolant in cooling systems for cooling fuel cell or battery drives (i.e., including in vehicular thermal management systems for fuel cell or battery drive temperature management such as the one disclosed by Yamanaka et al.).  In Wenderoth et al., see, for example, at least paragraph [0022] (which discloses that the aqueous heat transfer medium contains both ortho-silicic esters and azole derivatives) and paragraph [0035] (which discloses that the electrical conductivity of the heat transfer medium is within the same range as that recited in the claims of the instant application). See also as claims 1 through 5 of Wenderoth et al.  
Regarding various heat exchangers being made of a material containing aluminum, the Examiner hereby takes Official Notice that the suitability of using aluminum and aluminum alloys for making heat exchangers (and particularly for making vehicular heat exchangers) is notoriously well-known in the art of heat transfer and in the art of making heat exchangers, and that aluminum is a desirable material because of the ready availability of aluminum, because of the high thermal conductivity associated with aluminum and its alloys, and because of the relatively light weight of aluminum and its alloys. Since Wenderoth et al. furthermore actually does disclose that aluminum is the preferred metal component in the cooling circulation systems and for radiators in the same (i.e., see paragraph [0007], it is additionally noted hereby that it is desirable to have all of the elements of a given thermal management fluid system (i.e., including all of the associated heat exchangers) made from the same or similar materials (i.e., such as aluminum and aluminum alloys) in order to minimize the potential for corrosion within the system during the lifetime of the fluid system. 
	Therefore, it would have been obvious to one skilled in the art at the time of filing of the instant application to modify the vehicular thermal management system of Yamanaka et al. by using an aqueous-based heat transfer medium or coolant including water and an orthosilicic acid ester plus an azole derivative as taught by Wenderoth et al., where furthermore the electrical conductivity of the heat transfer medium is within the range taught by Wenderoth et al., in order to help prevent both freezing and degradation/corrosion in the inventive thermal management system. 
And last but not least, it would have also been obvious to one skilled in the art at the time of filing of the instant application to modify the heat exchangers and heat receiver of Yamanaka et al. by specifically making these from aluminum or aluminum alloys, both as taught by Wenderoth et al. and as known in the art, in order to minimize corrosion within the system while both optimizing the heat transfer rate in the various heat exchangers and keeping these heat exchangers (and the corresponding thermal management system) relatively lightweight in order to minimize the weight of the inventive vehicular thermal management system such that the fuel efficiency of the vehicle on which it is installed is not adversely affected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763